         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AMERICAN FEDERATION OF
 GOVERNMENT EMPLOYEES,
 NATIONAL COUNCIL OF HUD LOCALS
 COUNCIL 222, AFL-CIO,

        Plaintiff,

 v.                                                        Civil Action No. 19-cv-01934 (RJL)

 FEDERAL SERVICE IMPASSES PANEL,
 ET AL.,

        Defendants,

 U.S. DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT,
 451 7th Street, S.W.
 Washington, D.C. 20410

         Intervenor.




         INTERVENOR’S MOTION TO STAY THE PARTIES’ RESPONSES TO
               PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       For the reasons set forth in the attached Memorandum of Points and Authorities, the U.S.

Department of Housing and Urban Development (“HUD”), having moved to intervene, hereby

move to stay any responses to Plaintiff’s Motion for Summary Judgment, ECF No. 22. As

explained in detail in the accompanying Memorandum of Points and Authority, HUD respectfully

request a stay so that this Court may first resolve threshold jurisdictional issues. In addition to

their Memorandum of Points and Authorities, HUD has filed a proposed order with this motion.




                                                2
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 2 of 13



        Defendants consent to HUD’s motion to stay; Plaintiff does not consent to the motion to

stay.


Dated: December 2, 2019                     Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            CHRISTOPHER R. HALL
                                            Assistant Branch Director

                                            /s/ Kyla M. Snow
                                            KYLA M. SNOW (Ohio Bar No. 96662)
                                            Trial Attorney
                                            U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20005
                                            Phone: (202) 514-3259
                                            Fax: (202) 616-8460
                                            Counsel for Intervenor




                                               3
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 3 of 13



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AMERICAN FEDERATION OF
 GOVERNMENT EMPLOYEES,
 NATIONAL COUNCIL OF HUD LOCALS
 COUNCIL 222, AFL-CIO,

         Plaintiff,

 v.                                                       Civil Action No. 19-cv-01934 (RJL)

 FEDERAL SERVICE IMPASSES PANEL,
 ET AL.,

         Defendants,

 U.S. DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT,
 451 7th Street, S.W.
 Washington, D.C. 20410

         Intervenor.


      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
 INTERVENOR’S MOTION TO STAY RESPONSES TO PLAINTIFF’S MOTION FOR
                      SUMMARY JUDGMENT

       The U.S. Department of Housing and Urban Development (“HUD”), having moved to

intervene, respectfully moves the Court to stay proceedings on the early cross-motion for summary

judgment filed by Plaintiff American Federal of Government Employees, National Council of

HUD Locals Council 222, AFL-CIO (“AFGE-HUD” or “Plaintiff”) in light of substantial

jurisdictional questions that should be resolved first.

       AFGE-HUD has brought suit against the Federal Service Impasses Panel (“Panel”), its

Chairman Mark A. Carter, and the Federal Labor Relations Authority (“Authority”) (together,

“Defendants”) asking the Court to vacate a Panel order that resolved a collective-bargaining

negotiation impasse between AFGE-HUD and HUD. But for decades, the D.C. Circuit has
                                                  1
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 4 of 13



consistently held that district courts lack jurisdiction to review Panel orders. See Council of Prison

Locals v. Brewer, 735 F.2d 1497, 1499 (D.C Cir. 1984). The D.C. Circuit reiterated that well-

established principle most recently, albeit in a broader context, in American Federation of

Government Employees, AFL-CIO (“AFGE”) v. Trump, 929 F.3d 748 (D.C. Cir. 2019), rh’g

denied, No. 18-5289, 2019 U.S. App. LEXIS 29030 (Sept. 25, 2019). Solely on that jurisdictional

basis, Defendants moved to dismiss AFGE-HUD’s complaint. See ECF No. 20. In response,

AFGE-HUD cross-moved for summary judgment, incorporating in that motion its opposition to

Defendants’ motion to dismiss. ECF No. 23. Instead of adjudicating AFGE-HUD’s early

summary judgment motion, though, the Court should stay consideration—and any further

summary-judgment briefing—pending resolution of Defendants’ straightforward jurisdictional

motion to dismiss. Briefing on the motion to dismiss was completed with the filing of Defendants’

reply brief on November 8, 2019. ECF No. 25. HUD, as Intervenor, fully agrees with the reasons

for dismissal set forth in Defendants’ motion to dismiss.

       Plaintiff’s motion for summary judgment is premature at this early stage of the litigation.

By cross-moving for summary judgment now, Plaintiff seeks to skirt past an important, threshold

jurisdictional issue and bring the merits of its constitutional and statutory claims, improperly, to

the forefront of the litigation. Given the importance of the threshold jurisdictional issue presented

in Defendants’ motion to dismiss, summary judgment briefing is not yet appropriate. Indeed, such

briefing may ultimately be unnecessary—should the Court conclude that it lacks jurisdiction, there

will be no need for summary judgment. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94

(1998) (“Without jurisdiction the court cannot proceed at all in any cause.” (quoting Ex parte

McCardle, 7 U.S. 506, 514 (1868))). Requiring Defendants or HUD to respond to AFGE-HUD’s

summary judgment motion now would thus force the parties to expend significant time and



                                                  2
            Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 5 of 13



resources “to brief a motion that the Court may not decide.” W.Va. Ex rel. Morrisey v. U.S. Dep’t

of Health & Human Servs., No. 14-1287, 2014 WL 12803229, *2 (D.D.C. Nov. 3, 2014) (citation

omitted).

       The significance of the constitutional questions raised in the summary judgment motion

makes a stay of further briefing all the more appropriate in this case—“the prudential rule of

avoiding constitutional questions” means that courts should resolve cases, if possible, on “the

nonconstitutional questions presented.” Zobrest v. Catalina Foothills Sch. Dist., 509 U.S. 1, 7

(1993). What is more, the constitutional questions themselves have already changed: a November

12, 2019 Presidential Memorandum delegating the President’s removal authority over Panel

members to the Authority, and the Panel’s subsequent ratification of its orders issued prior to that

delegation, will affect the parties’ arguments on the merits of AFGE-HUD’s constitutional claim.

See Presidential Memorandum on the Delegation of Removal Authority Over the Federal Service

Impasses Panel (Nov. 12, 2019), https://www.whitehouse.gov/presidential-actions/presidential-

memorandum-delegation-removal-authority-federal-service-impasses-panel/.          That change in

circumstances makes summary judgment briefing at this stage of the proceedings not only

untimely but also unhelpful.

       Accordingly, HUD asks the Court to stay all briefing on AFGE-HUD’s cross-motion for

summary judgment until the Court resolves Defendants’ fully briefed Rule 12(b)(1) motion.

                                        BACKGROUND

       The Panel is an entity within the Federal Labor Relations Authority (the “Authority”),

which was created “to provide assistance in resolving negotiation impasses between agencies and

exclusive representatives” of agency employees. 5 U.S.C. § 7119(c)(1). It is a “forum of last

resort . . . after negotiations have failed.” Nat’l Air Traffic Controllers Ass’n AFL-CIO v. FSIP,



                                                 3
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 6 of 13



437 F.3d 1256, 1257–58 (D.C. Cir. 2006) (quoting Brewer, 735 F.2d at 1501) (internal quotation

marks omitted).    If the Panel asserts jurisdiction over a negotiation impasse, see 5 C.F.R.

§ 2471.6(1), then it may “take whatever action is necessary and not inconsistent with [the Statute]

to resolve the impasse,” 5 U.S.C. § 7119(c)(5)(B)(iii), including issuing orders like the one

challenged by AFGE-HUD here. Am. Fed’n of Gov’t Emps. v. FLRA, 691 F.2d 565, 569 n.26

(D.C. Cir. 1982); 5 C.F.R. § 2471.6(a)(2)(ii). The Panel consists of a Chairman and at least six

members, each of whom is appointed by the President. 5 U.S.C. § 7119(c)(2). And although

Congress did not define in the governing statute what constitutes a quorum necessary for Panel

action, the Panel’s own regulations, since 1983, have defined a quorum as “a majority of the

members of the Panel.” 5 C.F.R. § 2470.2(f), (h).

       In late 2018, the Panel asserted jurisdiction over an impasse between AFGE-HUD and

HUD over the ground rules that would govern their substantive negotiations regarding a new

collective bargaining agreement. Am. Compl. ¶¶ 21–27. Roughly two months later, the Panel

issued Department of Housing and Urban Development and AFGE, Council of HUD Locals 222,

18 FSIP 075 (Feb. 14, 2019) (“HUD and AFGE-HUD”), thereby setting forth the ground rules that

would govern negotiations going forward. Id. at 32.

       Now, instead of seeking recourse from the Federal Labor Relations Authority, AFGE-HUD

seeks to undo that Panel order through this district court action. AFGE-HUD’s injury, it asserts,

is the Panel’s decision that AFGE-HUD should “pay travel costs for its bargaining team members,

contrary to prior negotiations and [AFGE-HUD’s] proposals before the Panel.” Am. Compl. ¶ 35.

AFGE-HUD’s causes of action include statutory and constitutional violations based on the Panel’s

composition and the appointment of its members. Am. Compl. ¶¶ 44–67. Specifically, AFGE-

HUD contends, the Panel had no authority to issue the decision because, at the time the decision



                                                4
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 7 of 13



was issued, the Panel was operating with fewer than the alleged statutorily required number of

members, 65 U.S.C. § 7119(c)(2), and the members were purportedly appointed in violation of the

Appointments Clause of the United States Constitution, U.S. Const. art. II, § 2, cl. 2. Id. Finally,

AFGE-HUD seeks, among other remedies, vacatur of the Panel decision.

       On October 11, 2010, Defendants moved to dismiss AFGE-HUD’s complaint for lack of

subject matter jurisdiction. ECF No. 20. Defendants’ jurisdictional arguments are well-supported

by established precedent—reiterated as recently as July 2019, AFGE, 929 F.3d 748—and go to the

heart of the Court’s power to entertain this case in the first instance. AFGE-HUD responded by

cross-moving for summary judgment and incorporating its opposition to Defendants’ motion to

dismiss within that summary judgment motion. ECF No. 23. HUD now intervenes and requests

a stay of briefing on and consideration of summary judgment.

                                          ARGUMENT

       Defendants’ motion to dismiss raises serious questions as to whether the Court has

jurisdiction over this case; thus, the Court should stay briefing on AFGE-HUD’s premature cross-

motion for summary judgment until after resolution of Defendants’ jurisdictional motion to

dismiss. Staying summary-judgment proceedings will allow the parties to avoid expending

valuable time and resources to brief issues that may ultimately prove irrelevant. And the interests

of judicial economy—including preservation of the Court’s own resources—will be better served

by focusing all efforts, at this threshold stage, on the narrow jurisdictional issue presented in

Defendants’ motion to dismiss.

       The Court has the inherent authority to “control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,

299 U.S. 248, 254 (1936). That broad discretion includes the “inherent power to control the



                                                 5
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 8 of 13



sequence in which it hears matters on its calendar.” United States v. W. Elec. Co., 46 F.3d 1198,

1207 n.7 (D.C. Cir. 1995). In particular, when two parties present separate motions, the Court may

first consider a motion that “addresses a specific and narrow issue” rather than a motion that

“encompass[es] issues far broader.” United States v. W. Elec. Co., 158 F.R.D. 211, 220 (D.D.C.

1994), aff’d, 46 F.3d at 1207 n.7 (“[T]he [district] court’s explanation amply supports its exercise

of discretion.”). In this case, the existence of serious jurisdictional questions make it appropriate

for the Court to resolve Defendants’ pending motion to dismiss before the litigation proceeds to

summary judgment.

       The “first and fundamental” question for any court is that of jurisdiction: “[t]he requirement

that jurisdiction be established as a threshold matter springs from the nature and limits of the

judicial power of the United States and is inflexible and without exception,” and therefore

“[w]ithout jurisdiction the court cannot proceed at all in any cause.” Steel Co., 523 U.S. at 94–95

(internal quotation marks omitted). The D.C. Circuit has similarly recognized that “resolving a

merits issue while jurisdiction is in doubt carries the courts beyond the bounds of authorized

judicial action and violates the principle that the first and fundamental question is that of

jurisdiction.” In re Papandreou, 139 F.3d 247, 254–55 (D.C. Cir. 1998) (internal citations

omitted); see also Furniture Brands Int’l, Inc. v. U.S. Int’l Trade Comm’n, No. 1:11-CV-00202,

2011 WL 10959877, at *1 (D.D.C. Apr. 8, 2011) (“[T]he Court is obligated to determine whether

it has subject-matter jurisdiction in the first instance.”). Accordingly, until the Court rules on the

jurisdictional issue raised in Defendants’ motion to dismiss, the parties “should not be put to the

trouble and expense of any further proceedings, and the time of the court should not be occupied

with any further proceeding.” United Transp. Serv. Emps. of Am., CIO, ex rel. Wash. v. Nat’l

Mediation Bd., 179 F.2d 446, 454 (D.C. Cir. 1949). Neither the Court’s nor the parties’ time is



                                                  6
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 9 of 13



well served by engaging in a “struggle over the substance of the suit” when a dispositive

jurisdictional motion is pending. Democratic Republic of Congo v. FG Hemisphere Assocs., LLC,

508 F.3d 1062, 1064 (D.C. Cir. 2007) (jurisdictional defenses should be raised at the outset to

avoid unnecessary litigation).

       Because Defendants’ pending motion, if granted, would put an end to this litigation, to

require the parties and the Court to address the substance of AFGE-HUD’s summary judgment

motion at this time would be an inefficient use of resources. Indeed, Rule 12(b) “promotes the

early and simultaneous presentation and determination of preliminary defenses.” 5B Charles Alan

Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1349 (3d ed. 2004). Adjudicating motions under

Rule 12(b) helps to “eliminate unnecessary delays in the early pleading stages of a suit so that all

available Rule 12 defenses are advanced before the consideration of the merits,” George Wash.

Univ. v. DIAD, Inc., No. CIV. A. 96-301-LFO, 1996 WL 470363, at *1 (D.D.C. Aug. 9, 1996),

and to “produce an overall savings in time and resources as well as avoid delay in the disposition

of cases, thereby benefiting both the parties and the courts.” Wright & Miller, § 1349; see also

Furniture Brands, 2011 WL 10959877, at *1 (“[S]uspending briefing of the summary judgment

motion [pending resolution of defendants’ 12(b)(1) motion to dismiss] will allow the Court to

manage the orderly disposition of this case.”). AFGE-HUD should not be permitted to waste the

resources of the parties and the Court by seeking to advance this litigation straight to summary

judgment while a motion to dismiss on jurisdictional grounds is pending.

       For these reasons, district courts routinely defer consideration of motions for summary

judgment while dispositive motions to dismiss remain pending. See, e.g., Furniture Brands, 2011

WL 10959877, at *1 (“[S]taying further briefing of the plaintiff’s summary judgment motion will

allow the parties to avoid the unnecessary expense, the undue burden, and the expenditure of time



                                                 7
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 10 of 13



to brief a motion that the Court may not decide.”); Freedom Watch, Inc. v. Dep’t of State, 925 F.

Supp. 2d 55, 59 (D.D.C. 2013) (“Not needing more lawyers to spend more time on more briefs on

more subjects in order to decide the motion to dismiss, the Court granted the motion to stay [a

summary judgment decision.]”); Baginski v. Lynch, 229 F. Supp. 3d 48, 57 (D.D.C. 2017) (noting

that it had “deferred” consideration of plaintiff’s motion for summary judgment “until it was able

to assess the government’s motion to dismiss”); Montgomery v. IRS, No. 17-cv-918 (D.D.C. Nov.

6, 2017), Min. Order (staying summary judgment briefing until after resolution of threshold

issues); Cierco v. Lew, 190 F. Supp. 3d 16, 21 (D.D.C. 2016), aff’d on other grounds sub nom.

Cierco v. Mnuchin, 857 F.3d 407(D.C. Cir. 2017) (same); Daniels v. United States, 947 F. Supp.

2d 11, 15 (D.D.C. 2013) (noting that court stayed summary judgment briefing pending its ruling

on motion to dismiss); Angulo v. Gray, 907 F. Supp. 2d 107, 109 (D.D.C. 2012) (same); Magritz

v. Ozaukee Cty., 894 F. Supp. 2d 34, 37 (D.D.C. 2012) (same); Ticor Title Ins. Co. v. FTC, 625 F.

Supp. 747, 749 n.2 (D.D.C. 1986), aff’d, 814 F.2d 731 (D.C. Cir. 1987) (holding in abeyance

plaintiff’s motion for summary judgment “pending resolution of threshold questions of jurisdiction

and justiciability”).

        The principle of constitutional avoidance gives all the more reason to stay briefing in this

case. In keeping with that principle, courts generally resolve cases on any “nonconstitutional

ground” that is “fairly available.” See United States v. Locke, 471 U.S. 84, 92 (1985). Because

the jurisdictional arguments raised in Defendants’ motion to dismiss would allow this Court to

decide the case on nonconstitutional grounds, the Court should stay summary judgment briefing

until that motion is resolved.

        This principle carries even greater weight here, where the nature of the constitutional

question presented has changed since AFGE-HUD filed its cross-motion.              See Presidential



                                                 8
         Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 11 of 13



Memorandum on the Delegation of Removal Authority Over the Federal Service Impasses Panel.

In a November 12 Memorandum, the President delegated removal authority of Panel members to

the Authority. Id. The Panel, now eight members, recently ratified all of its decisions, including

the one at issue in this case, that were issued prior to that removal delegation. These events

materially change what factors the Court should consider in determining the breadth of the

Authority’s supervision over Panel members and thus whether Panel members are principal or

inferior officers. AFGE-HUD’s currently pending motion for summary judgment is thus already

outdated to the extent it does not address these material facts. A stay, in short, would not only

serve the principle of constitutional avoidance; it would also ensure that the parties’ briefing on

the constitutional issue (should such briefing ultimately be necessary) accurately reflects the nature

of the legal landscape at the time of any such briefing.

       Finally, AFGE-HUD would suffer no prejudice from a stay of summary judgment briefing.

If the Court ultimately denies the motion to dismiss, the parties may then turn to the merits of the

arguments raised in AFGE-HUD’s summary judgment motion and any cross-motion for summary

judgment that would be filed. See Furniture Brands, 2011 WL 10959877, at *1 (“Because the

Court must necessarily resolve the motions to dismiss before considering plaintiff’s summary

judgment motion, suspending briefing of the summary judgment motion pending the Court’s

resolution of the motions to dismiss will not prejudice plaintiff.”). Without a stay, on the other

hand, the parties will be forced to spend substantial time and resources briefing complex legal

issues that may ultimately prove irrelevant to the resolution of the case. See Morrisey, 2014 WL

12803229, at *2.

       In sum, HUD respectfully notes that the more efficient path forward in this case is for the

Court to assure itself of jurisdiction before requiring the parties to address the merits of AFGE-



                                                  9
        Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 12 of 13



HUD’s claims. AFGE-HUD will not suffer any prejudice from a stay of the summary judgment

briefing. In contrast, Defendants, and potentially HUD, will be required to expend, perhaps

unnecessarily, considerable time and resources to brief a response to a premature motion for

summary judgment. Accordingly, briefing on AFGE-HUD’s motion for summary judgment

should be stayed until after resolution of Defendants’ motion to dismiss for lack of jurisdiction.

                                          CONCLUSION

       For the foregoing reasons, the Court should stay any response to AFGE-HUD’s motion for

summary judgment pending resolution of Defendants’ motion to dismiss.


Dated: December 2, 2019                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              CHRISTOPHER R. HALL
                                              Assistant Branch Director

                                              /s/ Kyla M. Snow
                                              KYLA M. SNOW (Ohio Bar No. 96662)
                                              Trial Attorney
                                              U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20005
                                              Phone: (202) 514-3259
                                              Fax: (202) 616-8460
                                              Counsel for Intervenor




                                                10
       Case 1:19-cv-01934-RJL Document 34 Filed 12/05/19 Page 13 of 13



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


AMERICAN FEDERATION OF
GOVERNMENT EMPLOYEES,
NATIONAL COUNCIL OF HUD LOCALS
COUNCIL 222, AFL-CIO,

       Plaintiff,

v.                                                      Civil Action No. 19-cv-01934 (RJL)

FEDERAL SERVICE IMPASSES PANEL,
ET AL.,

       Defendants,

U.S. DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT,

       Intervenor.


                                   PROPOSED ORDER

      The Court, having considered Intervenor’s Motion to Stay Responses to Plaintiff’s

Summary Judgment Motion, hereby GRANTS the Motion.


                                                  _______________________________
                                                  The Honorable Richard J. Leon
                                                  UNITED STATES DISTRICT JUDGE




                                             11
